



TERMINATION OF INTERNATIONAL DISTRIBUTION AGREEMENT

THIS TERMINATION (“Termination”), effective as of January 8, 2009 (“Effective
Date”), is made by and between Palomar Medical Technologies, Inc. (“Palomar”)
with its principal place of business at 82 Cambridge Street, Burlington, MA
01803 and Q-MED AB (publ) with its principal place of business at Seminariegatan
21, 752 28 Uppsala, Sweden (“Distributor”).

WITNESSETH:

WHEREAS, the parties executed an International Distribution Agreement on January
8, 2008, as amended (the “Agreement”); and

WHEREAS, the parties wish to terminate the Agreement as follows.

NOW, THEREFORE, in consideration of the foregoing promises, the mutual promises
and covenants of the parties contained herein, and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereby agree as follows:

Subject to Section 11.6 of the Agreement, the parties hereby mutually agree to
terminate the Agreement as of the Effective Date.

The parties agree that the initial public announcements of the Termination of
the Agreement shall be in the forms of press releases attached hereto as
Exhibit A (Palomar’s press release) and Exhibit B (Q-MED’s press release).  The
parties also agree that Palomar will file a copy of this Termination with the
United States Securities and Exchange Commission.

IN WITNESS WHEREOF, this Termination was executed in duplicate by authorized
officers of the parties on the last date set forth below.


Place and Date: Place and Date:     Palomar Medical Technologies, Inc. Q-Med AB
(publ)         /s/ Joseph P. Caruso           /s/ Bengt Ågerup               
Joseph P. Caruso Bengt Ågerup CEO President and CEO


--------------------------------------------------------------------------------

Exhibit A




PRESS RELEASE for January 8, 2009 at 2:00AM USA Eastern Time

Contacts: Kayla Castle Q-Med AB Publ. Investor Relations Manager Bengt Àgerup,
Chief Executive Officer Palomar Medical Technologies, Inc. Tel: +46 (0)70 974
9025 781-993-2411 Anders Blom, Sr. Director Corporate ir@palomarmedical.com
Development & Strategy   Tel: +46 (0)70 974 9060





PALOMAR AND Q-MED AB TERMINATE INTERNATIONAL DISTRIBUTION AGREEMENT


        BURLINGTON, MA (January 8, 2009) … Palomar Medical Technologies, Inc.
(Nasdaq:PMTI), a leading researcher and developer of light-based systems for
cosmetic treatments, today announced the termination of its international
distribution agreement with the Swedish company Q-MED AB (OMX Nordic Exchange,
Stockholm Mid Cap:QMED), a leading biotech/medical device company based in
Uppsala, Sweden. The international distribution agreement was originally entered
into in January 2008 with the intention that Q-MED would eventually be
responsible for the marketing, advertising, promotion, sale and distribution of
Palomar’s professional products for aesthetic treatments outside North America.

        Due to the downturn in the world-wide economic environment, Q-MED’s
efforts are being concentrated on their own product line of dermal fillers. Both
Palomar and Q-MED agreed that Palomar will be better served by separately
continuing to expand its existing distribution channel.

        Joseph P. Caruso, Palomar Chief Executive Officer said, “Although we are
choosing to end our distribution agreement, this was a good learning experience
and we have forged a positive relationship with Q-MED that may be beneficial in
the future. We believe that during these challenging economic times we will be
better positioned with full control of our international distribution. We have
signed up many new distributors over the past twelve months and continue to work
closely with all of our distributors to help maximize their sales efforts.
Territories outside North America should continue to provide growth
opportunities for us as we expand our efforts.”

        Bengt Ågerup, Q-MED Chief Executive Officer said, “By working closely
with Palomar we have learned more about Palomar’s top-end technological
platforms and products. Considering the present challenging market conditions,
Q-Med is focusing on its leading dermal filler product line, Restylane® as well
as on the on-going launch of Macrolane™, the first injectable body contouring
product line, and the Restylane Vital™ product line for skin rejuvenation.
Hopefully we will be able to utilize our relationship and the knowledge we have
built in the future. “

--------------------------------------------------------------------------------

        About Palomar Medical Technologies, Inc.: Palomar is a leading
researcher and developer of light-based systems for cosmetic treatments. Palomar
pioneered the optical hair removal field, when, in 1997, it introduced the first
high-powered laser hair removal system. Since then, many of the major advances
in light-based hair removal have been based on Palomar technology. In December
2006, Palomar became the first company to receive a 510(k) over-the-counter
(OTC) clearance from the United States Food and Drug Administration (FDA) for a
new, patented, home use, light-based hair removal device. OTC clearance allows
the product to be marketed and sold directly to consumers without a
prescription. There are now millions of light-based cosmetic procedures
performed around the world every year in physician offices, clinics, spas and
salons. Palomar is testing many new and exciting applications to further advance
the hair removal market and other cosmetic applications. Palomar is focused on
developing proprietary light-based technology for introduction to the mass
markets. Palomar has granted The Procter & Gamble Company a non-exclusive
License Agreement to certain patents, technology and FDA documents related to
the home-use, light-based hair removal field for women. In addition, Palomar has
an exclusive development and license agreement with Johnson & Johnson Consumer
Companies to develop and potentially commercialize home-use, light-based devices
for reducing or reshaping body fat including cellulite, reducing the appearance
of skin aging, and reducing or preventing acne.

        For more information on Palomar and its products, visit Palomar’s
website at www.palomarmedical.com. To continue receiving the most up-to-date
information and latest news on Palomar as it happens, sign up to receive
automatic e-mail alerts by going to the Investor Relations section of the
website.

        About Q-MED AB: Q-MED AB is a rapidly growing and profitable
biotechnology/medical device company. The company develops, manufactures,
markets, and sells primarily medical implants. The majority of the products are
based on the company’s patented technology, NASHA™, for the production of
stabilized non-animal hyaluronic acid. The product portfolio today contains:
Restylane® for filling lines and folds, contouring and creating volume in the
face, Macrolane™ for body contouring, Durolane™ for the treatment of
osteoarthritis of the hip and knee joints, Deflux™ for the treatment of
vesicoureteral reflux, VUR, (a malformation of the urinary bladder) in children,
Zuidex™ for the treatment of stress urinary incontinence in women, and Solesta™
for the treatment of fecal incontinence. Sales are made through the company’s
own subsidiaries or distributors in over 70 countries. Q-MED today has just over
700 coworkers, with close to 500 at the company’s head office and production
facility in Uppsala, Sweden. Q-MED AB is listed in the Mid Cap segment of the
OMX Nordic Exchange in Stockholm.

        For more information on Q-MED and its products, visit Q-MED’s website at
www.q-med.com. To continue receiving the most up-to-date information and latest
news on Q-MED as it happens, sign up to receive automatic e-mail alerts by going
to the Investor Relations section of the website.

--------------------------------------------------------------------------------

        This press release contains forward-looking statements within the
meaning of the U.S. Private Securities Litigation Reform Act of 1995. 
Forward-looking statements are based on the Company’s current expectations,
plans, intentions, beliefs or predictions. These forward-looking statements are
neither promises nor guarantees, but involve risk and uncertainties that may
individually or mutually impact the matters herein, and cause actual results,
events and performance to differ materially from such forward-looking
statements. These risk factors include, but are not limited to, results of
future operations, technological difficulties in developing or introducing new
products, the results of future research, lack of product demand and market
acceptance for current and future products, the effect of economic conditions,
challenges in managing joint ventures and research with third parties and
government contracts, the impact of competitive products and pricing,
governmental regulations with respect to medical devices, including whether FDA
clearance will be obtained for future products and additional applications, the
results of litigation, including patent infringement lawsuits, difficulties in
collecting royalties, potential infringement of third-party intellectual
property rights, factors affecting the Company’s future income and resulting
ability to utilize its NOLs, and/or other factors, which are detailed from time
to time in the Company’s SEC reports, including the report on Form 10-K for the
year ended December 31, 2007 and the Company’s quarterly reports on Form 10-Q.
Readers are cautioned not to place undue reliance on these forward-looking
statements, which speak only as of the date hereof. The Company undertakes no
obligation to release publicly the result of any revisions to these
forward-looking statements that may be made to reflect events or circumstances
after the date hereof or to reflect the occurrence of unanticipated events.

# # #




--------------------------------------------------------------------------------

Exhibit B

PRESS RELEASE
Uppsala
January 8, 2009

Q-Med and Palomar terminate international distribution agreement

Q-Med AB, today announced the termination of its international distribution
agreement with Palomar Medical Technologies, Inc. (Nasdaq:PMTI), a leading
researcher and developer of light-based systems for cosmetic treatments. The
international distribution agreement was originally entered into in January 2008
with the intention that Q-Med would eventually be responsible for the marketing,
sale and distribution of Palomar’s professional products for esthetic treatments
outside North America.

        Due to the downturn in the world-wide economic environment, Q-Med’s
efforts are being concentrated on their own product line of dermal fillers. Both
Palomar and Q-MED agreed that Palomar will be better served by separately
continuing to expand its existing distribution channel.

Bengt Ågerup, Q-Med’s Chief Executive Officer said, “By working closely with
Palomar we have learned more about Palomar’s top-end technological platforms and
products. Considering the present challenging market conditions, Q-Med is
focusing on its leading dermal filler product line, Restylane® as well as on the
on-going launch of Macrolane™, the first injectable body contouring product
line, and the Restylane Vital™ product line for skin rejuvenation. Hopefully we
will be able to utilize our relationship and the knowledge we have built in the
future.”

Joseph P. Caruso, Palomar Chief Executive Officer said, “Although we are
choosing to end our distribution agreement, this was a good learning experience
and we have forged a positive relationship with Q-Med that may be beneficial in
the future. We believe that during these challenging economic times we will be
better positioned with full control of our international distribution. We have
signed up many new distributors over the past twelve months and continue to work
closely with all of our distributors to help maximize their sales efforts.
Territories outside North America should continue to provide growth
opportunities for us as we expand our efforts.”


QUERIES SHOULD BE ADDRESSED TO:

Anders Blom, Senior Director Corporate Development and StrategyTel:
+46 (0) 70 974 9060

--------------------------------------------------------------------------------

Q-Med AB is a rapidly growing and profitable biotechnology/medical device
company. The company develops, manufactures, markets, and sells primarily
medical implants. The majority of the products are based on the company’s
patented technology, NASHA™, for the production of stabilized non-animal
hyaluronic acid. The product portfolio today contains: Restylane® for filling
lines and folds, contouring and creating volume in the face, Macrolane™ for body
contouring, Durolane™ for the treatment of osteoarthritis of the hip and knee
joints, Deflux® for the treatment of vesicoureteral reflux, VUR, (a malformation
of the urinary bladder) in children, and Solesta™ for the treatment of fecal
incontinence. Sales are made through the company’s own subsidiaries or
distributors in over 70 countries. Q-Med today has just over 700 coworkers, with
close to 500 at the company’s head office and production facility in Uppsala,
Sweden. Q-Med AB is listed in the Mid Cap segment of the OMX Nordic Exchange in
Stockholm.

--------------------------------------------------------------------------------

Q-Med AB (publ), Seminariegatan 21, SE-752 28 Uppsala, Sweden. Corporate
identity number 556258-6882. Tel: +46(0)18-474 90 00. Fax: +46(0)18-474 90 01.
E-mail: info@q-med.com. Web: www.q-med.com.

In USA, Q-Med AB’s affiliate is the wholly-owned subsidiary Q-Med Scandinavia,
Inc.

--------------------------------------------------------------------------------